Title: 3d.
From: Adams, John Quincy
To: 


       I this day got through the 4th. volume of Blackstone’s Commentaries a second time, and I imagine I have derived no less benefit from a second perusal, than I did from the first. I have been longer about it than I wish’d, but the interruption of an whole fortnight by a Journey prolonged the time which I took for reading this book, greatly.
       In the evening I took a long walk with Pickman and Thompson, and as we were returning, we met Mr. Andrews who was coming from Cambridge.
       Nothing new. Dull weather.
      